DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tamai et al. (US 6,570,369), hereinafter Tamai, in view of Lin et al. (US 2011/0156688), hereinafter Lin.
Regarding claim 1, Tamai discloses (see figures 1-5) a semiconductor device (figure 2, part 1) comprising: a switching element (figure 2, part 4) including a control signal input terminal (figure 2, part G) configured to be input a switching control signal (figure 2, part S1) and a current detection terminal (figure 2, part S) used to detect at least one of overcurrent or short-circuit current (figure 2, part through R1, 7 and 8)(column 4; lines 51-64; the current supplied to the load 2 passes via the FET 4 through the resistor R1, generating a voltage proportionate in magnitude to the current value across the resistor R1. A voltage difference in proportion to the load current is amplified by the differential amplifier 7 which supplies an output voltage V1 to the non-inverting input terminal of the comparator 8. When the value of inrush current flowing through the load 2 is still greater than a predetermined current value after the above processing, the output voltage V1 of the amplifier 7 is still greater than the reference voltage Vref. The comparator 8 thus outputs an "H" level signal. The latch circuit 9 holds the signal and outputs the signal to the integrator controller 5b contained in the MPU 5); a capacitor (figure 2, part C1) arranged between the control signal input terminal (figure 2, part G; through Q1) and a reference potential terminal (figure 2, part reference potential at P2), the capacitor (figure 2, part C1) being disconnected (figure 2, part when Q1 is turn-off) from the control signal input terminal as needed (figure 2, part G)(figure 3A, part S2; low state); and a disconnection unit (figure 2, part disconnect unit generated by 12, 5b and Q1) configured to disconnect  (figure 2, part when Q1 is turn-off) a connection between the capacitor (figure 2, part C1) and the control signal input terminal (figure 2, part G) and a detection current (figure 2, part i) being a current output from the current detection terminal (figure 2, part S) and a minimum current (figure 2, part minimum current through 4 that causing oscillation in the loop circuit formed by 4 and C1) causing oscillation in a loop circuit (figure 2, part loop circuit formed by 4 and C1) formed by including the switching element (figure 2, part 4) and the capacitor (figure 2, part C1).
Tamai does not expressly disclose a disconnection unit configured to disconnect a connection between the capacitor and the control signal input terminal when a detection current being a current output from the current detection terminal is equal to or larger than a first current set.
Lin teaches (see figures 1-3) a switching element (figure 2, part Q2) including a control signal input terminal (figure 2, part N1) configured to be input a switching control signal (figure 2, part switching control signal output from EA) and detect at least one of overcurrent or short-circuit current (figure 2, part 202)(paragraph [00021]; the current-limit circuit 202 senses a source current of power MOSFET Q3 with current-sense resistor Rsense to provide an overcurrent signal OC1); a capacitor (figure 2, part Cc) arranged between the control signal input terminal (figure 2, part N1; through Rc and Q5) and a reference potential terminal (figure 2, part reference potential terminal at lower terminal of Cc), the capacitor (figure 2, part Cc) being disconnected (figure 2, part Q5; turn-off) from the control signal input terminal as needed (figure 2, part N1); and a disconnection unit (figure 2, part disconnect unit generated by 202 to Q5/Q4) configured to disconnect (figure 2, part Q5; turn-off) a connection between the capacitor (figure 2, part Cc) and the control signal input terminal (figure 2, part N1) when a detection current (figures 2 and 3, part Isense) being a current output from the current detection (figure 2, part 202) is equal to or larger than a first current set (figure 3, part 304) on a basis of a minimum current  (figure 3, part minimum current that causing oscillation in the loop circuit formed by Q2 and Cc)(paragraph [0025]; a first switch is coupled in series with a compensation capacitor in the error amplifier, and the compensation capacitor is decoupled from the error amplifier by opening the first switch upon detection of a current level in the power converter greater than a threshold level) causing oscillation in a loop circuit  (figure 3, part loop circuit formed by Q2 and Cc) formed by including the switching element (figure 2, part Q2)  and the capacitor (figure 2, part Cc)(paragraph [0019]; The circuit that disconnects the compensation capacitor Cc from the output of error amplifier EA advantageously prevents the feedback control loop that senses an output voltage of the regulator at output terminals 203 from turning off power MOSFET Q3 too slowly due to the presence of compensation capacitor Cc. Slow turn-off of power MOSFET Q3 can produce an overshoot of the output voltage Vout, for example, upon removal of a short to ground from output terminal 203 as represented by opening the switch S. The standby voltage regulator introduced herein thus employs a switch Q5 to disconnect compensation capacitor Cc from the circuit upon detection of an overcurrent condition to speed up its response. The circuit is advantageously able to consume minimal standby current because no current flows from the node N1 through the compensation resistor Rc in a standby condition, unlike a conventional compensation circuit formed with a comparator).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the disconnection unit of Tamai with the disconnection unit features as taught by Lin to obtain a semiconductor device comprising: a switching element including a control signal input terminal configured to be input a switching control signal and a current detection terminal used to detect at least one of overcurrent or short-circuit current; a capacitor arranged between the control signal input terminal and a reference potential terminal, the capacitor being disconnected from the control signal input terminal as needed; and a disconnection unit configured to disconnect a connection between the capacitor and the control signal input terminal when a detection current being a current output from the current detection terminal is equal to or larger than a first current set on a basis of a minimum current causing oscillation in a loop circuit formed by including the switching element and the capacitor, because it provides more efficient control and compensation with reduction in the response time at over-current state in order to obtain more protection (paragraph [0019]).
	Regarding claim 2, Tamai and Lin teach everything claimed as applied above (see claim 1). Further, Tamai discloses (see figures 1-5) the disconnection unit (figure 2, part disconnect unit generated by 12, 5b and Q1) includes a disconnection switch (figure 2, part Q1) configured to disconnect (figure 2, part Q1; turn-off) the connection between the capacitor (figure 2, part C1) and the control signal input terminal (figure 2, part G) (figure 3A, part S2; low state). However, Tamai does not expressly disclose when the detection current is equal to or larger than the first current and a connection switch configured to connect the capacitor to the reference potential terminal when the detection current is equal to or larger than the first current.
	Lin teaches (see figures 1-3) the disconnection unit  (figure 2, part disconnect unit generated by 202 to Q5/Q4) includes a disconnection switch (figure 2, part Q5) configured to disconnect (figure 2, part Q5; turn-off) the connection between the capacitor (figure 2, part Cc) and the control signal input terminal (figure 2, part N1) when the detection current (figures 2 and 3, part Isense) is equal to or larger than a first current set (figure 3, part 304) (paragraph [0025]; a first switch is coupled in series with a compensation capacitor in the error amplifier, and the compensation capacitor is decoupled from the error amplifier by opening the first switch upon detection of a current level in the power converter greater than a threshold level) and a connection switch (figure 2, part Q4) configured to connect (figure 2, part Q4; turn-on) the capacitor (figure 2, part Cc) to the reference potential terminal (figure 2, part reference potential terminal at lower terminal of Cc) when the detection current (figures 2 and 3, part Isense) is equal to or larger than the first current  (figure 3, part 304)(paragraph [0023]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the disconnection unit of Tamai with the disconnection unit features as taught by Lin to obtain the disconnection unit includes a disconnection switch configured to disconnect the connection between the capacitor and the control signal input terminal when the detection current is equal to or larger than the first current and a connection switch configured to connect the capacitor to the reference potential terminal when the detection current is equal to or larger than the first current, because it provides more efficient control and compensation with reduction in the response time at over-current state in order to obtain more protection (paragraph [0019]).
Regarding claim 3, Tamai and Lin teach everything claimed as applied above (see claim 2). Further, Tamai discloses (see figures 1-5) the disconnection switch (figure 2, part Q1). However, Tamai does not expressly disclose the disconnection switch and the connection switch are in a complementary configuration in which the switches are connected in series between the control signal input terminal and the reference potential terminal.
Lin teaches (see figures 1-3) the disconnection switch (figure 2, part Q5) and the connection switch (figure 2, part Q4) are in a complementary configuration (figure 2, part through INV2) in which the switches  (figure 2, parts Q5 and Q4) are connected in series between the control signal input terminal (figure 2, part N1) and the reference potential terminal (figure 2, part reference potential terminal at lower terminal of Q4).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the disconnection unit of Tamai with the disconnection unit features as taught by Lin, because it provides more efficient control and compensation with reduction in the response time at over-current state in order to obtain more protection (paragraph [0019]).
Regarding claim 4, Tamai and Lin teach everything claimed as applied above (see claim 2). Further, Tamai discloses (see figures 1-5) a current detection unit (figure 2, part current detection unit generated by R1 and 7) configured to detect the detection current (figure 2, part i) as a voltage (figure 2, part current detection unit generated by R1 and 7), wherein the disconnection unit (figure 2, part disconnect unit generated by 12, 5b and Q1)  includes a comparison unit (figure 2, part 8) configured to compare the detection voltage detected (figure 2, part V1) by the current detection unit (figure 2, part current detection unit generated by R1 and 7) with a first voltage corresponding to the first current (figure 2, part Vref), when the comparison unit (figure 2, part 8) outputs a signal (figure 2, part 8; output signal) indicating that the detection voltage (figure 2, part V1) is higher than the first voltage (figure 2, part Vref), the disconnection switch (figure 2, part Q1), and when the comparison unit (figure 2, part 8) outputs a signal indicating (figure 2, part 8; output signal) that the detection voltage (figure 2, part V1) is lower than the first voltage (figure 2, part Vref). However, Tamai does not expressly disclose  when the comparison unit  outputs a signal indicating that the detection voltage  is higher than the first voltage, the disconnection switch disconnects the connection between the capacitor and the control signal input terminal, and the connection switch connects the capacitor to the reference potential terminal, and when the comparison unit outputs a signal indicating that the detection voltage is lower than the first voltage, the disconnection switch does not disconnect the connection between the capacitor and the control signal input terminal, and the connection switch disconnects the capacitor from the reference potential terminal.
Lin teaches (see figures 1-3) when the comparison unit (figure 2, part comparison unit inside 202) outputs a signal (figure 2, part OC2) indicating that the detection voltage is higher than the first voltage  (figures 2 and 3, part through detection voltage from Rsense; when Isense is higher than threshold level 304), the disconnection switch disconnects (figure 2, part Q5; turn-off) the connection between the capacitor (figure 2, part Cc) and the control signal input terminal (figure 2, part N1), and the connection switch connects (figure 2, part Q4; turn-on) the capacitor (figure 2, part Cc) to the reference potential terminal (figure 2, part reference potential terminal at lower terminal of Cc), and when the comparison unit (figure 2, part comparison unit inside 202) outputs a signal (figure 2, part OC2) indicating that the detection voltage is lower than the first voltage (figures 2 and 3, part through detection voltage from Rsense; when Isense is lower than threshold level 304), the disconnection switch does not disconnect (figure 2, part Q5; turn-on) the connection between the capacitor (figure 2, part Cc) and the control signal input terminal (figure 2, part N1), and the connection switch (figure 2, part Q4)  disconnects (figure 2, part Q4; turn-off) the capacitor (figure 2, part Cc)  from the reference potential terminal (figure 2, part reference potential terminal at lower terminal of Cc)(paragraph [0023]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the disconnection unit of Tamai with the disconnection unit features as taught by Lin and obtain a current detection unit configured to detect the detection current as a voltage, wherein the disconnection unit includes a comparison unit configured to compare the detection voltage detected by the current detection unit with a first voltage corresponding to the first current, when the comparison unit outputs a signal indicating that the detection voltage is higher than the first voltage, the disconnection switch disconnects the connection between the capacitor and the control signal input terminal, and the connection switch connects the capacitor to the reference potential terminal, and when the comparison unit outputs a signal indicating that the detection voltage is lower than the first voltage, the disconnection switch does not disconnect the connection between the capacitor and the control signal input terminal, and the connection switch disconnects the capacitor from the reference potential terminal, because it provides more efficient control and compensation with reduction in the response time at over-current state in order to obtain more protection (paragraph [0019]).
Regarding claim 9, Tamai and Lin teach everything claimed as applied above (see claim 1). Further, Tamai discloses (see figures 1-5) the switching element (figure 2, part 4) is any of an insulated gate bipolar transistor, a bipolar transistor, or a metal-oxide-semiconductor field-effect transistor (figure 2, part 4).
Regarding claim 11, Tamai and Lin teach everything claimed as applied above (see claim 2). Further, Tamai discloses (see figures 1-5) the switching element (figure 2, part 4) is any of an insulated gate bipolar transistor, a bipolar transistor, or a metal-oxide-semiconductor field-effect transistor (figure 2, part 4).
Regarding claim 13, Tamai and Lin teach everything claimed as applied above (see claim 4). Further, Tamai discloses (see figures 1-5) the switching element (figure 2, part 4) is any of an insulated gate bipolar transistor, a bipolar transistor, or a metal-oxide-semiconductor field-effect transistor (figure 2, part 4).
Claims 5, 6, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tamai et al. (US 6,570,369), hereinafter Tamai, in view of Lin et al. (US 2011/0156688), hereinafter Lin, and further in view of Inaba et al. (US 2012/0153719), hereinafter Inaba. 
Regarding claim 5, Tamai and Lin teach everything claimed as applied above (see claim 4). Further, Tamai discloses (see figures 1-5) a control signal generation unit (figure 2, part 5a) configured to generate the switching control signal (figure 2, part S1). However, Tamai does not expressly disclose a protection unit configured to protect the switching element by preventing the switching control signal output from the control signal generation unit from being input to the control signal input terminal when the detection current is equal to or larger than a second current set on a basis of an absolute maximum rated current of the switching element.
Inaba teaches (see figures 1-11) a control signal generation unit  (figure 3, part 805) configured to generate the switching control signal (figure 3, part 805; output switching control signal) and a protection unit (figures 3 and 4, part 802) configured to protect the switching element (figures 3 and 4, part 330) by preventing (figures 3 and 4, part through drive interruption 804) the switching control signal output (figure 3, part 805; output switching control signal) from the control signal generation unit  (figure 3, part 805) from being input to the control signal input terminal  (figure 3, part control input terminal of 330) when the detection current (figure 4, part detected current through 801) is equal to or larger (figure 4, part 903) than a second current set (figure 4, part Vs1) on a basis of an absolute maximum rated current of the switching element (figures 3 and 4, part 330)(paragraphs [0059]-[0061]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate to the control circuit of Tamai, the protection features as taught by Inaba, because it provides more robust control with a more protection in order to obtain more reliable system (paragraph [0016]).
Regarding claim 6, Tamai, Lin and Inaba teach everything claimed as applied above (see claim 5). Further, Tamai discloses (see figures 1-5) a control circuit (figure 2, part control circuit generated by 12, 5 and Q1) including the disconnection unit (figure 2, part disconnect unit generated by 12, 5b and Q1), the current detection unit (figure 2, part current detection unit generated by R1 and 7), the control signal generation unit  (figure 2, part 5a), and configured to control the switching element (figure 2, part 4), wherein the capacitor (figure 2, part C1) is connected to the control circuit (figure 2, part control circuit generated by 12, 5 and Q1). However, Tamai does not expressly disclose a semiconductor substrate, and the protection unit formed on the semiconductor substrate.
Inaba teaches (see figures 1-11) a control circuit (figure 3, part 174) including a semiconductor substrate  (figure 3, part semiconductor substrate of 174)(paragraph [0062]; the operation of the semiconductor element control device of FIG. 3), the control signal generation unit (figure 3, part 805), and the protection unit (figure 3, part 802) formed on the semiconductor substrate (figure 3, part semiconductor substrate of 174) and configured to control the switching element (figure 3, part 330; through 805 output).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate to the control circuit of Tamai, the protection features as taught by Inaba and obtain a control circuit including a semiconductor substrate, the disconnection unit, the current detection unit, the control signal generation unit, and the protection unit formed on the semiconductor substrate and configured to control the switching element, wherein the capacitor is connected to the control circuit, because it provides more robust control with a more protection in order to obtain more reliable system (paragraph [0016]).
Regarding claim 14, Tamai, Lin and Inaba teach everything claimed as applied above (see claim 5). Further, Tamai discloses (see figures 1-5) the switching element (figure 2, part 4) is any of an insulated gate bipolar transistor, a bipolar transistor, or a metal-oxide-semiconductor field-effect transistor (figure 2, part 4).
Regarding claim 15, Tamai, Lin and Inaba teach everything claimed as applied above (see claim 6). Further, Tamai discloses (see figures 1-5) the switching element (figure 2, part 4) is any of an insulated gate bipolar transistor, a bipolar transistor, or a metal-oxide-semiconductor field-effect transistor (figure 2, part 4).
Claims 7, 8, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tamai et al. (US 6,570,369), hereinafter Tamai, in view of Lin et al. (US 2011/0156688), hereinafter Lin, and further in view of Inaba et al. (US 2012/0153719), hereinafter Inaba, and further in view of Ikarashi et al. (US 2021/0296979), hereinafter Ikarashi.  
Regarding claim 7, Tamai, Lin and Inaba teach everything claimed as applied above (see claim 6). However, Tamai does not expressly disclose a circuit board mounted with the control circuit and the capacitor.
Ikarashi teaches (see figures 1-9) a circuit board mounted (figure 8, part circuit board 71) with the control circuit (figure 8, part control circuit of 52) and the capacitor (figure 8, parts 18 or 19).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Tamai, Lin and Inaba with the features as taught by Ikarashi, because it provides more compact device in order to reduce circuit space. 
Regarding claim 8, Tamai, Lin, Inaba and Ikarashi teach everything claimed as applied above (see claim 7). However, Tamai does not expressly disclose a semiconductor element including the switching element and a diode connected in anti-parallel to the switching element and the circuit board are formed in a module configuration packaged in one.
Ikarashi teaches (see figures 1-9) a semiconductor element (figure 8, part 72) including the switching element (figure 8, parts 8 or 13)  and a diode connected in anti-parallel (figure 8, parts 9 or 14)  to the switching element (figure 8, parts 8 or 13) and the circuit board (figure 8, part circuit board 71) are formed in a module configuration packaged in one  (figure 8, part 72).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Tamai, Lin and Inaba with the features as taught by Ikarashi, because it provides more compact device in order to reduce circuit space. 
Regarding claim 16, Tamai, Lin, Inaba and Ikarashi teach everything claimed as applied above (see claim 7). Further, Tamai discloses (see figures 1-5) the switching element (figure 2, part 4) is any of an insulated gate bipolar transistor, a bipolar transistor, or a metal-oxide-semiconductor field-effect transistor (figure 2, part 4).
Regarding claim 17, Tamai, Lin, Inaba and Ikarashi teach everything claimed as applied above (see claim 8). Further, Tamai discloses (see figures 1-5) the switching element (figure 2, part 4) is any of an insulated gate bipolar transistor, a bipolar transistor, or a metal-oxide-semiconductor field-effect transistor (figure 2, part 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

	
	




	/THIENVU V TRAN/                                                               Supervisory Patent Examiner, Art Unit 2839